Berdon, J.,
concurring in the result. Although I concur in the result, I write separately on the jury array issue to express my concerns about the majority’s analysis. I want to clarify, however, that my silence on the remaining issues should not be interpreted as acceptance of the majority’s analysis or reasoning on those issues.
I agree with the defendant that under the state constitutional right to trial by jury, an accused need only prove the first two prongs of Duren v. Missouri, 439 U.S. 357, 364, 99 S. Ct. 664, 58 L. Ed. 2d 579 (1979), in order to establish a prima facie violation of his right to have a jury drawn from a representative cross section of the community. The first two prongs of Duren require the defendant to show: “(1) that the group alleged to be excluded is a ‘distinctive’ group in the community; [and] (2) that the representation of this group in venires from which juries are selected is not fair and reasonable in relation to the number of such persons in the community.” Id.
*748In view of the defendant’s right to “trial by an impartial jury”; Conn. Const., art. I, § 8; the defendant need not prove the third prong of Duren v. Missouri, supra, namely, “that this underrepresentation is due to systematic exclusion of the group in the jury-selection process.” To require such proof would contradict the well established principle that “[a]n essential element of this right to trial by an impartial jury is that the venire be composed of a representative cross section of the community. State v. Nims, 180 Conn. 589, 594-95, 450 A.2d 1306 (1980). In Smith v. Texas, 311 U.S. 128, 130, 615 S. Ct. 164, 85 L. Ed. 84 (1940), Justice Black, writing for a unanimous court, stated the following: ‘It is part of the established tradition in the use of juries as instruments of public justice that the jury be a body truly representative of the community. For racial discrimination to result in the exclusion from jury service of otherwise qualified groups not only violates our Constitution and the laws enacted under it but is at war with our basic concepts of a democratic society and a representative government.’. . . ‘The American tradition of trial by jury, considered in connection with either criminal or civil proceedings, necessarily contemplates an impartial jury drawn from a cross-section of the community.’ Thiel v. Southern Pacific Co., 328 U.S. 217, 220, 66 S. Ct. 984, 90 L. Ed. 1181 (1946) (Frankfurter, J., dissenting).” Williams v. Coppola, 41 Conn. Sup. 48, 54, 549 A.2d 1092 (1986).
“Although this representative cross section of the community standard was not articulated in the early common law, fairness and integrity in the selection process were always the touchstone. ‘It being indispensable to the pure administration of justice, in trials by jury, that the jurors should be selected with the utmost fairness and integrity, courts have always deemed it a good cause of challenge to them, that the officer returning them was interested, or guilty of any par*749tiality or misconduct, in their selection; and so careful and jealous are they on this subject, that the objection on this ground goes, not only to the particular jurors returned under the influence of such improper motives or conduct, but extends to the whole panel and is a cause of challenge to the array.’ Quinebaug Bank v. Tarbox, 20 Conn. 510, 516-17 (1850).” Williams v. Coppola, supra, 55.
It is clear that the defendant established the first criteria—namely, that the group allegedly excluded, African Americans in this case, is distinct. I do not believe, however, that the record is sufficient to satisfy the second prong of the Duren test because it does not indicate the number of African Americans in the venire or array—that is, the pool of jurors from which the individual panels are selected.
We do know that the panels sent to the voir dire for the defendant’s trial did not contain any African Americans. Nevertheless, it is the venire “from which [the] panels are drawn [that] must be composed of a representative cross-section of the community in order to allow the defendant a chance to achieve this result.” State v. Tillman, 220 Conn. 487, 510, 600 A.2d 738 (1991), cert. denied, U.S. , 112 S. Ct. 3000, 120 L. Ed. 2d 876 (1992) (Berdon, J., dissenting).
In addition, I feel compelled to comment on the majority’s adherence to the substantial impact test as the appropriate statistical model for analyzing substantial underrepresentation claims when the distinctive group’s size in the community is proportionally small, as in this case. The substantial impact test is not a fair guide when based upon a county population census that has few members of the distinctive group. This case demonstrates the folly of using this test in a county such as Tolland, because only 2 percent of the population in that county is African American. Accordingly, *750a venire of 200 persons with no African Americans would not satisfy the significant impact test because presumptively only four would be required. See State v. Castonguay, 194 Conn. 416, 481 A.2d 56 (1984).
Although this case is not the vehicle for changing the rule, we should consider other statistical models.1 Indeed, in view of the liberal rules governing change of venue,2 we may wish to consider the “community” to be the entire state, in which the African American population is significantly greater than 2 percent.
“In order for the public to have confidence in our criminal justice system, it is important not only that we do justice but also that all racial and ethnic segments of our population perceive that justice is done. ‘In our system of justice, not only must the accused be afforded a fair trial, but equally important there must be a perception of fairness by the community and the accused. Anything less not only undermines the credibility of this branch of government but also threatens the very fabric of our democracy.’ State v. Tillman, [supra, 514-15]. Indeed, almost forty years ago Justice Frankfurter wrote that ‘justice must satisfy the appearance of justice.’ Offutt v. United States, 348 U.S. 11, 14, 75 S. Ct. 11, 99 L. Ed. 11 (1954). And although the practice and perception of justice involve a variety of levels *751of government—the police officer, the state’s attorney and the trial judge—to a great extent this court determines for our state residents how rich or thin that justice and perception of justice will be viewed.” State v. Roman, 224 Conn. 63, 80-81, 616 A.2d 266 (1992) (Berdon, J., dissenting), cert. denied, U.S. ., 113 S. Ct. 1868, 123 L. Ed. 2d 488 (1993).

 Although I do not agree with his conclusions 'on the merits of each method, Justice Parskey discussed other tests for evaluating a fair cross section claim in State v. Castonguay, 194 Conn. 416, 481 A.2d 56 (1984). Moreover, although the majority relies on Castonguay to support its adherence to the substantial impact test, the decision in Castonguay is distinguishable from the present case because it involved a due process challenge to the selection of grand jurors. This case, however, involves the right to “trial by an impartial jury” under the state constitution.


 Practice Book § 835 provides: “Upon motion of the prosecuting authority or the defendant, or upon his own motion, the judicial authority may order that any pending criminal matter be transferred to any other court location: (1) If the judicial authority is satisfied that a fair and impartial trial cannot be had where the case is pending; or (2) If the defendant and the prosecuting authority consent.”